UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – October 31, 2013 Item 1: Reports to Shareholders Annual Report | October 31, 2013 Vanguard Explorer ™ Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 30 About Your Fund’s Expenses. 31 Trustees Approve Advisory Arrangements. 33 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Total Returns Vanguard Explorer Fund Investor Shares 42.89% Admiral™ Shares 43.13 Russell 2500 Growth Index 37.60 Small-Cap Growth Funds Average 37.16 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2012, Through October 31, 2013 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Explorer Fund Investor Shares $78.03 $107.96 $0.272 $2.303 Admiral Shares 72.68 100.54 0.392 2.142 1 Chairman’s Letter Dear Shareholder, When markets are surging, small-capitalization stocks are often at the forefront as confident investors more willingly accept the risk that typically accompanies a commitment to smaller, less-established companies. For the fiscal year ended October 31, 2013, Vanguard Explorer Fund fully capitalized on just such an investment climate. It returned about 43% for both Investor and Admiral Shares, surpassing both its benchmark, the Russell 2500 Growth Index, and the average return of its small-cap growth peers by more than 5 percentage points. Please note that in August we added Stephens Investment Management Group, LLC, as an advisor to the Explorer Fund. Stephens uses a bottom-up investment approach that combines fundamental research with quantitative screening to identify companies that are poised for earnings growth. The Explorer Fund now relies on seven advisors. Later in this letter, I’ll outline what we see as the benefits of a multi-manager approach to active fund management. Also, in December, John J. Granahan, co-founder and chairman of Granahan Investment Management, announced his retirement from portfolio management. We’re grateful to Jack for decades of distinguished service to the Explorer Fund. I’m confident that Jack’s colleagues at the firm, which has advised the fund since 1990, will continue to provide excellent stewardship of your assets. 2 If you hold shares in a taxable account, you may wish to review information about the fund’s after-tax returns later in this report. Please note that as of October 31, 2013, the fund had realized short-term capital gains of $1.76 per share and long-term gains of $8.76, together accounting for about 10% of fund assets. Gains are distributed in December. Amid uncertainty, U.S. stocks found a path to strong returns U.S. stocks faced several challenges en route to an impressive return of about 29% for the 12 months ended October 31. Investors’ growing appetite for risk drove the rise, as corporate profit growth, in general wasn’t particularly tantalizing. Although the end of the fiscal year was notable for the budget impasse that resulted in October’s 16-day partial federal government shutdown, the period as a whole was marked by uncertainty about Federal Reserve monetary policy and concern about the economy’s patchy growth. Vanguard’s chief economist, Joe Davis, recently noted that “as was the case at the start of the year, the U.S. economy continues to expand at a modest and uneven pace.” Outside the United States, stocks returned about 20%. The developed markets of Europe and the Pacific region delivered robust gains; emerging-market stocks failed to keep pace. Market Barometer Average Annual Total Returns Periods Ended October 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 28.40% 16.83% 15.84% Russell 2000 Index (Small-caps) 36.28 17.69 17.04 Russell 3000 Index (Broad U.S. market) 28.99 16.89 15.94 MSCI All Country World Index ex USA (International) 20.29 6.04 12.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.08% 3.02% 6.09% Barclays Municipal Bond Index (Broad tax-exempt market) -1.72 3.60 6.37 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.07 0.12 CPI Consumer Price Index 0.96% 2.21% 1.52% 3 Bond returns sagged as investors kept a close eye on the Fed With investors fretting over the Fed’s next move in its stimulative bond-buying program, bonds recorded negative results for the 12 months. The broad U.S. taxable bond market returned –1.08%. The yield of the 10-year Treasury note closed at 2.54%, down from 2.63% at September’s close but up from 1.69% at the end of the previous fiscal year. (Bond yields and prices move in opposite directions.) Municipal bonds returned –1.72%. Outside the United States, bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –1.95%. The Fed’s target for short-term interest rates remained at 0%–0.25%, severely limiting returns of money market funds and savings accounts. In a good year for small-caps, the Explorer Fund prospered The stocks of small U.S. companies with strong growth potential—the focus of Vanguard Explorer Fund—were very much in favor during the 12 months, significantly outperforming their large-cap counterparts. The Russell 2500 Growth Index, which includes some mid-caps along with small-caps, returned 37.60%, about 9 percentage points more than the return of the Russell 1000 Growth Index, a gauge of large-cap growth stocks. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Explorer Fund 0.51% 0.34% 1.47% The fund expense ratios shown are from the prospectus dated October 11, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the fund’s expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end Peer group: Small-Cap Growth Funds. It’s worth remembering that small-cap stocks are generally more volatile than large-caps: Along with the opportunity for sizable gains, there’s a risk of substantial losses. The Explorer Fund’s use of multiple advisors with diverse strategies and its broad exposure to about 600 stocks can help reduce—but certainly not eliminate—that risk. As I mentioned, favorable market conditions were a factor in the fund’s success during the 12 months, but the advisors deserve credit as well for their superior stock choices. The information technology sector is a good example. The fund’s IT stocks, which accounted for one-quarter of its assets, returned about 40%, 5 percentage points more than their benchmark counterparts. Investments in software and technology services companies performed particularly well. Small tech firms with seemingly bright prospects for growth proved attractive to investors at a time when larger companies saw no big increases in sales or profits. Your fund also fared well in health care, one of its larger sectors. Led by soaring biotechnology stocks, the sector returned more than 50%, compared with less than 40% for the benchmark. Biotech stocks were propelled by hopes for treatment breakthroughs. Historically, however, the industry has had its share of busts along with booms; investors’ optimism can fade quickly when companies encounter setbacks with experimental therapies. Total Returns Ten Years Ended October 31, 2013 Average Annual Return Explorer Fund Investor Shares 8.95% Russell 2500 Growth Index 9.85 Small-Cap Growth Funds Average 7.72 Small-Cap Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 In energy, despite an impressive absolute return of 29%, the fund didn’t quite keep pace, trailing the benchmark’s 47%. For more about the advisors’ strategies and the fund’s positioning during the 12 months, see the Advisors’ Report that follows this letter. Your fund has delivered competitive long-term results For the decade ended October 31, Vanguard Explorer Fund posted an average annual return of 8.95%. The fund trailed its index but outperformed its peer-group average by more than 1 percentage point. The decade included periods of extreme volatility, including the trauma of the 2008–2009 financial crisis. It’s a credit to the advisors that the fund weathered these challenges to deliver solid results. We believe that the advisors’ stewardship, supplemented by the fund’s low costs, will keep it competitive over the long term. Combining diversity of thought with low costs brings benefits Investors sometimes ask why Vanguard uses a multi-advisor approach for many of its actively managed equity funds. Just as we recommend diversification within and across asset classes for an investor’s overall portfolio, we think significant benefits can accrue from using multiple advisory firms for a single fund: diversity of investment process and style, thought, and holdings. These elements can lead to less risk and better results. Because not all investment managers invest the same way, their returns relative to the benchmark don’t move in lockstep. As with many investment topics, however, there are some misconceptions about the benefits of a multi-manager approach. For example, it is often suggested that the best ideas of the advisors are diluted when combined in one portfolio. Recent Vanguard research has found otherwise. Conventional wisdom also suggests that multi-manager funds tend to be expensive. At Vanguard, this is not the case: Low costs are a hallmark of all our offerings. And Vanguard research indicates that low costs can contribute greatly to investing success, helping investors keep more of a portfolio’s return. (You can read more in Analyzing Multi-Manager Funds: Does Management Structure Affect Performance? , available at vanguard.com/ research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 18, 2013 6 Advisors’ Report For the 12 months ended October 31, 2013, Vanguard Explorer Fund returned about 43% for both share classes. Your fund is managed by seven independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. As mentioned in the Chairman’s Letter, we have added Stephens Investment Management Group, LLC, as a seventh advisor to the Explorer Fund. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table on page 11. The advisors have provided the following assessment of the investment environment during the past 12 months and the notable successes and shortfalls in their portfolios. These comments were prepared on November 25, 2013. Wellington Management Company, llp Portfolio Manager: Kenneth L. Abrams, Senior Vice President and Equity Portfolio Manager Smaller-capitalization stocks rallied during the fiscal year, and the fund’s benchmark, the Russell 2500 Growth Index, returned nearly 38%. All ten industry sectors in the index posted positive results, led by consumer staples, which returned 59%. Successes: Our stock selection in the materials, financial, and consumer discretionary sectors significantly boosted the portfolio’s relative returns. GameStop was our top absolute and relative contributor. The retailer, which sells video game software in North America, Europe, and Australia, advanced based on solid operating performance, rising investor confidence about sales of new gaming consoles, and diminishing concern that digital downloads will crimp sales of physical discs. Although we reduced our shares as the stock rose, GameStop remained one of our largest holdings at the period’s close. Shortfalls: VeriFone Systems was our biggest absolute detractor. When we invested in the electronic payment technologies company, we believed that its established customer base and expanding market would support long-term earnings growth. However, our view changed as weak macroeconomic conditions in Europe, lower revenue from VeriFone’s Brazilian business, decreased merger benefits, and delays in its customer projects depressed earnings estimates, which sent shares lower, and we eliminated our position. 7 Granahan Investment Management, Inc. Portfolio Managers: John J. Granahan, CFA Co-Founder and Chairman Gary C. Hatton, CFA, Co-Founder and Chief Investment Officer Jane M. White, Co-Founder, President and Chief Executive Officer Since the lows of October 2012, the market has shrugged off a great deal of bad news and rallied to new highs. Interestingly, earnings growth in the portfolio has slowed, although it has stabilized. Our investment approach puts companies into one of three life-cycle categories: pioneer, core growth, and special situation. Valuations of core growth (53% of the portfolio) and special situation (27%) stocks are reasonable, but those in the pioneer category (20%) are more stretched. We believe this reflects the current market’s greater focus on the pioneers’ open-ended potential. Successes: The United States remains a comparatively attractive place to invest. The portfolio was particularly successful in health care, information technology, and materials. Shortfalls: The consumer discretionary, energy, and industrials sectors lagged. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer Strong market returns for the 12 months were propelled more by rising valuations than by corporate earnings growth in the slow economy. The magnitude of these returns will be hard to match in the year ahead. Still, despite political dysfunction in Washington that continues to restrain business confidence, early signs of improving domestic and world growth raise the prospect that incremental earnings improvement will support market valuations and enable decent equity returns in 2014. Moreover, the risk of recession over the next several years appears low, which should also help bolster market opportunity. Successes: Our overall returns were very good; our growth companies in materials, technology, and financials helped the most. The largest individual contributors were Alliance Data Systems and Belden, both in IT, and B/E Aerospace and Chicago Bridge & Iron in industrials. Shortfalls: Although they did advance, our holdings in consumer discretionary and consumer staples contributed the least. Our biggest detractors were Volcano, in health care; ValueClick and Nuance Communications, both in IT; and SandRidge Energy. 8 Century Capital Management, LLC Portfolio Manager: Alexander L. Thorndike, Chief Investment Officer and Managing Partner Equity markets kept marching upward, buoyed by improving corporate profitability and rebounds in Europe and Asia. U.S. economic news tied to housing, employment, and consumer sentiment remained positive, and inflation stayed low. Although a pullback in stocks is expected at some point, we believe that valuations are reasonable both relatively and historically. We are also encouraged by strong corporate balance sheets and investment trends. On the downside, the federal government shutdown and political disputes have raised unnecessary uncertainty for investors and businesses. Investor sentiment generally remains bullish, but the markets continue to be somewhat fragile, and government squabbling could create a negative shift that changes the broader market outlook. Some management teams have indicated that they are waiting to see how Washington resolves tax and spending initiatives before deciding on their 2014 capital spending and human resources budgets. So far, investors assume the parties will reach a short-term resolution that mutes any significant damage to the recovery. More clarity about the eventual tapering of the Federal Reserve’s bond-buying would also help. We will continue to focus on high-quality companies with solid fundamentals, competitive advantages, and pricing power. Successes: Health care and telecommunication services were our best-performing sectors. Standouts were j2 Global in technology, WuXi PharmaTech in health care, and Whiting Petroleum in energy. Shortfalls: Industrials and information technology were the weakest sectors. The biggest detractors were Tower Group International in consumer discretionary, Herbalife in consumer staples, and Atlas Air Worldwide Holdings in industrials. Chartwell Investment Partners, L.P. Portfolio Managers: Edward N. Antoian, CFA, CPA, Managing Partner John A. Heffern, Managing Partner and Senior Portfolio Manager Financial markets rose impressively, underpinned by signs of recovery in employment and housing data, generally positive earnings reports, and supportive Federal Reserve actions, although the period was marked by political distractions in Washington. Against this backdrop, our portfolio decisions steadfastly reflected our bias toward quality, leadership, defensible profit margins, and a pattern of successful execution of growth-oriented business strategies. Successes: Business process outsourcing provider WNS was our top performer. It reported a string of solid quarters, with accelerating organic revenue growth and market share gains. Commercial real estate and capital markets services firm HFF had 9 strong transaction volume, captured market share, and paid a large special dividend. Shortfalls: The technology sector disappointed as software providers BroadSoft and Vocus significantly reduced their 2013 revenue and earnings guidance. BroadSoft’s Voice over Internet Protocol (VoIP) rollouts to service providers slowed, and business-model changes affecting profit margins hurt Vocus. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Our diversified multi-factor model, which focuses on fundamental conditions and attributes that we believe give investors the best chance of long-term success, produced satisfying results. Specifically, our growth, quality, yields, and market sentiment indicators contributed to performance, although our management decisions indicator slightly detracted. Successes: Performance was strong in eight of the ten sectors. Stock selection in industrials and IT contributed the most to our relative returns. Overweight positions in EnerSys, Alaska Air Group, and Hertz Global Holdings led in industrials. CalAmp and Ciena were the standouts in IT. Shortfalls: Alon USA Energy and an underweight position in Cheniere Energy hurt our overall results, as did magicJack VocalTec in telecommunications. Stephens Investment Management Group, LLC Portfolio Manager: Ryan E. Crane, CFA, Chief Investment Officer As a new manager of the Explorer Fund, we took on responsibility for our portion in early August. Through the end of the period, we enjoyed strong absolute performance. We believe that the combination of accommodative monetary policy, a stable economy, and meager growth contributed to strong equity returns and our strategy’s success. Successes: In our short time managing assets in the fund, health care, technology, and energy were areas of significant strength. Our health care holdings performed well across the board, led by our relative allocations to biotechnology and pharmaceutical stocks. An overweight position in energy, the period’s best-performing sector, drove results. Several holdings benefited from changes brought about by the Affordable Care Act. Shortfalls: In such a short period, we had few meaningful shortfalls. Generally, our consumer staples stocks lagged the overall market. 10 Vanguard Explorer Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 28 3,378 Conducts research and analysis of individual Company, LLP companies to select stocks believed to have exceptional growth potential relative to their market valuations. Each stock is considered individually before purchase, and company developments are continually monitored for comparison with expectations for growth. Kalmar Investment Advisers 23 2,751 Employs a “growth with value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Granahan Investment 21 2,593 Bases its investment process on the beliefs that Management, Inc. earnings drive stock prices and that small, dynamic companies with exceptional growth prospects have the greatest long-term potential. A bottom-up, fundamental approach places companies in one of three life-cycle categories: pioneer, core growth, and special situation. In each, the process looks for companies with strong earnings growth potential and leadership in their markets. Century Capital Management, 9 1,062 Employs a fundamental, bottom-up approach that LLC attempts to identify reasonably priced companies that will grow faster than the overall market. Companies also must have a superior return on equity, high recurring revenues, and improving margins. Chartwell Investment Partners, 9 1,057 Uses a bottom-up, fundamental, research-driven L.P. stock-selection strategy focusing on companies with sustainable growth, strong management teams, competitive positions, and outstanding product and service offerings. These companies should continually demonstrate growth in earnings per share. Vanguard Equity Investment 4 483 Employs a quantitative fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies as compared with their peers. Stephens Investment 2 277 Employs a disciplined, bottom-up investment selection Management Group, LLC process that combines rigorous fundamental analysis with quantitative screening to identify companies with superior earnings growth potential. The approach screens for core growth stocks and for catalyst stocks. Core growth stocks have strong growth franchises, recurring revenue, and above-average growth rates; catalyst stocks are experiencing changes that could lead to accelerated earnings growth. Cash Investments 4 469 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 11 Explorer Fund Fund Profile As of October 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VEXPX VEXRX Expense Ratio 1 0.51% 0.34% 30-Day SEC Yield 0.06% 0.22% Portfolio Characteristics DJ U.S. Russell Total 2500 Market Growth FA Fund Index Index Number of Stocks 639 1,440 3,612 Median Market Cap $3.2B $3.7B $41.6B Price/Earnings Ratio 29.4x 33.4x 19.8x Price/Book Ratio 3.1x 4.4x 2.5x Return on Equity 10.4% 13.9% 16.5% Earnings Growth Rate 12.7% 14.1% 10.6% Dividend Yield 0.6% 0.8% 1.9% Foreign Holdings 3.8% 0.0% 0.0% Turnover Rate 65% — — Short-Term Reserves 2.1% — — Sector Diversification (% of equity exposure) Russell DJ U.S. 2500 Total Growth Market Fund Index FA Index Consumer Discretionary 18.5% 19.0% 13.3% Consumer Staples 2.6 4.0 8.8 Energy 5.4 4.7 9.7 Financials 8.4 8.4 17.3 Health Care 15.5 16.0 12.5 Industrials 16.6 17.9 11.5 Information Technology 25.6 20.9 17.7 Materials 6.2 7.5 3.8 Telecommunication Services 1.0 1.0 2.2 Utilities 0.2 0.6 3.2 Volatility Measures DJ U.S. Russell 2500 Total Market Growth Index FA Index R-Squared 0.99 0.92 Beta 0.98 1.24 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Alliance Data Systems Data Processing & Corp. Outsourced Services 1.3% West Pharmaceutical Services Inc. Health Care Supplies 1.0 Ultimate Software Group Inc. Application Software 0.8 Alkermes plc Biotechnology 0.8 DSW Inc. Apparel Retail 0.8 TiVo Inc. Application Software 0.7 Cooper Cos. Inc. Health Care Supplies 0.7 PTC Inc. Application Software 0.7 Urban Outfitters Inc. Apparel Retail 0.6 Dick's Sporting Goods Inc. Specialty Stores 0.6 Top Ten 8.0% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated October 11, 2013, and represent estimated costs for the current fiscal year. For thefiscal year ended October 31, 2013, the expense ratios were 0.50% for Investor Shares and 0.34% for Admiral Shares. 12 Explorer Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2003, Through October 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment Explorer Fund
